Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
Independent claim 1 (of Group I) as amended in Examiner’s amendment is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 5 previously withdrawn for being directed to non-elected species, are hereby rejoined and claims 1-7 and 9-10 are fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the election of species requirement as set forth in the Office action mailed on 11 December 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Schoen on 12/23/2021.
Claim 1 has been amended as follows:
Replace claim 1 with the followings:
-- A charged mass label composition comprising: 
an affinity reagent; and 

wherein the charge unit comprises one or more chemical moieties selected from the group consisting of formulas I-VII:

    PNG
    media_image1.png
    159
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    181
    523
    media_image2.png
    Greyscale


Claim 5 has been amended as follows:
In claim 5, line 1, replace the words “claim 3” with the words 1claim 1--.
Claim 6 has been amended as follows:
In claim 6, line 3, after the words “one or more fragments has” replace “a” with --the--.
Claims 3-4 and 11-20 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record do not teach or reasonably suggest mass label precursor bound to an affinity reagent wherein the mass label precursor comprises a label binding unit and a mass label, the label binding unit reversibly binding the mass label to the affinity reagent, wherein the mass label comprises a change unit covalently coupled to a mass label unit through a fragmentation resistant covalent bond and wherein the charge unit is capable of being released form the mass label upon ionization and wherein the mass label unit is neutral and has a pre-defined mass-to-charge-value in a mass spectrum and wherein the charge unit is as defined by the chemical moieties selected from the group consisting of formulas I-VII.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Claims 1-2, 5-7 and 9-10, renumbered as claims 1-7 respectively, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641